DETAILED ACTION

This office action is in response to Remarks and Amendments filed November 18, 2021 in regards to a 371 application filed August 27, 2019 claiming priority to PCT/JP2018/006553 filed February 22, 2018 and foreign applications JP2017-121626 filed June 21, 2017 and JP2017-034535 filed February 27, 2017.  Claim 9 has been elected without traverse.  Claims 1-8 and 10-13 have been withdrawn as non-elected. Claims 9-10 have been amended.  Claims 14-20 are new. Claims 9 and 14-20 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended for the claims dated November 18, 2021 as follows: 
In regards to claims 1-8, CANCEL claims 1-8.  
Claims 1-8 are directed to inventions non-elected without traverse and Applicant has requested the rejoinder of withdrawn claims 10-13 upon finding claim 9 allowable.    
 
Election/Restrictions
Claims 9 and 14-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 10-13, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 1-8, directed to the invention(s) of a resin require all the limitations of an allowable product claim, and have NOT been rejoined.
the restriction requirement between groups I-IV as set forth in the Office action mailed on May 12, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest references: Ono (US 2012/0049139 A1).
Ono discloses a thermochromic color-memory composition comprising (I) an electron donating color-developing compound; (II) an electron-accepting compound and (III) an ester compound represented by the following formula (1) as a reaction medium which controls color reactions of the components (I) and (II): 

    PNG
    media_image1.png
    143
    411
    media_image1.png
    Greyscale

wherein R represents a linear alkyl group having 1 to 21 carbons and n represents an integer of from 1 to 3. Ono discloses a thermochromic color-memory microcapsule pigment containing the thermochromic color-memory composition encapsulated therein. Ono discloses the components (I), (II), 
However, Ono does not teach or fairly disclose the thermochromic color-memory microcapsule pigment encapsulating a thermochromic color-memory composition comprising (c) an ester compound represented by the formula (1) or (2) as a reaction medium which controls color reaction of the component (a) and the component (b). 
Ono does not teach or fairly disclose formula (2) below:

    PNG
    media_image2.png
    111
    492
    media_image2.png
    Greyscale
.

In formula (1) below:

    PNG
    media_image3.png
    95
    473
    media_image3.png
    Greyscale

wherein each R1 independently represents a cycloalkyl group having 3 to 8 carbon atoms or a cycloalkylalkyl group having 4 to 9 carbon atoms. Applicant demonstrates superior and unexpected results of using cycloalkyl or cycloalkylalkyl groups over the linear alkyl groups of Ono in formula (1) in terms of a much larger ΔH which enables the color-memory property of the thermochromic color-memory composition to be maintained over a wider temperature range as shown by comparison of Examples 102, 105, and 106 to Comparative Examples 101, 102, and 103.
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD GRINSTED/             Examiner, Art Unit 1763 

/LING SIU CHOI/             Supervisory Patent Examiner, Art Unit 1763